Citation Nr: 0214313	
Decision Date: 10/15/02    Archive Date: 10/17/02

DOCKET NO.  00-24 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for residuals of a left leg 
injury.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from November 13, 1975, to 
February 26, 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 RO rating decision.  

In August 2002, a hearing was held at the Board before the 
undersigned Member of the Board, designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b).  


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's appeal have been 
obtained.

2.  There is no evidence that any current residuals of a left 
leg injury are related to service.


CONCLUSION OF LAW

Residuals of a left leg injury were not incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  In addition, since the 
RO's most recent consideration of the appellant's claims, 
regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), 
were published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations, to include the notice and duty to 
assist provisions, are applicable to the issues on appeal.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claim was most recently considered by the RO.  
The record reflects that through the statement of the case 
and supplements thereto, the veteran has been informed of the 
requirements for the benefit sought on appeal, the evidence 
considered by the RO, and the reasons for its determinations.  
In the November 2001 supplemental statement of the case, the 
veteran was informed of the provisions of the VCAA.  In 
letters dated in November 2000 and January 2002, the veteran 
was informed that she should submit medical evidence showing 
that her current disability is related to service to 
substantiate her claim.  Therefore, the Board is satisfied 
that the RO has complied with the notification requirements 
of the VCAA and the implementing regulations.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Neither the veteran 
nor her representative has identified any additional evidence 
or information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  

Treatment records have been associated with the record.  
Moreover, the veteran has been afforded a VA examination of 
the left leg.  The veteran was scheduled for an additional 
examination of the left leg in January 2002.  However, the 
veteran failed to report for the examination.  She has not 
demonstrated good cause for her failure to report.  Given the 
mandate of 38 C.F.R. § 3.655(b) that the Board adjudicate the 
claim on the available evidence, it thus falls to the Board 
to evaluate this case on the merits.  38 C.F.R. § 3.655(b).  
See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), 
cert. denied, 118 S. Ct. 1361 (1998).  Therefore, the Board 
is also satisfied that the RO has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  

Background

The veteran's service medical records indicate that she fell 
in the shower and twisted her knee in November 1975.  She 
stated that she was treated at an emergency room and given a 
shot in her left hip.  Examination noted a marked tenderness 
and swelling over the entire quadriceps.  There was mild 
effusion over the left knee and medial and lateral joint line 
tenderness.  The veteran was given crutches and referred for 
an orthopedic consultation.  An orthopedic examination noted 
the veteran's left knee was swollen and tender.  The examiner 
found an apparent lateral subluxation/dislocation of the 
lateral patella.  The examiner also noted that an x-ray study 
found no fracture of the femur.  The veteran was given a 
dressing for one week and was to have a cylinder cast for 
three weeks thereafter.  Service medical records pertaining 
to the remainder of the veteran's service reveal no 
complaints or findings related to the left knee.  

A search at the National Personnel Records Center (NPRC) in 
St. Louis, Missouri, for any separation documents yielded 
negative results.  

The veteran was involved in a motor vehicle accident in 
August 1996.  She sustained a left inferior pole patella 
fracture and was given a brace.  Follow up examination in 
September 1996 noted a minimal amount swelling, ecchymosis 
and tenderness to palpation at the inferior aspect of the 
patella.  The diagnosis was status post patella fracture.  

A VA examination was conducted in June 1999.  The veteran 
complained of pain in the left knee and leg mainly after 
fracture of the tibial plateau a few years ago.  Examination 
noted that the left knee had some effusion.  The left knee 
had a full range of motion but was painful on some maneuvers.  
The tibial plateau was tender probably from her recent 
fracture, according to the examiner.  The diagnoses were mild 
left hydrarthrosis and fracture of the tibial plateau.  

In November 2000, the veteran was seen at a private medical 
facility for complaints of left knee pain.  She reported the 
history of a knee injury during service but no history of a 
more recent knee fracture was given.  Examination of the left 
knee was unremarkable except for some soft tissue swelling 
above the knee, some patellar tenderness, and crepitance on 
flexion.  The assessment was knee pain.  

The veteran claims, in statements and testimony, that her 
left foot became caught in a trench and something snapped in 
her left knee in basic training.  She noted that her leg was 
placed in a cast and that surgery was recommended, but the 
veteran did not want such surgery.  The veteran believed that 
he was given a medical discharge from service due to her left 
leg.  She also stated that, besides the August 1996 motor 
vehicle accident, she sustained no other post-service injury 
to her left leg.  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303(a) (2001). Disorders first diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in-service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d) (2001).

The Board notes that the veteran's service medical records 
indicate a left leg injury in service.  However, following 
treatment documented for that injury, subsequent service 
medical records do not show further complaints or findings 
pertaining to the left knee.  Subsequent to service, it is 
documented that the veteran fractured her patella in August 
1996.  The June 1999 VA examination noted hydrarthrosis and 
the fracture.  The VA examiner noted left knee tenderness 
associated with the post-service fracture.  While the veteran 
was again seen for left knee pain in November 2000 and the 
history of her inservice knee injury was noted, the Board 
notes that the history pertaining to the 1996 patellar 
fracture was evidently not related, as it was not mentioned 
in the pertinent private medical record.  In light of this, 
the Board concludes that the most persuasive evidence of the 
status and etiology of the veteran's current knee disability 
is the June 1999 VA examination report.  

Since the post-service fracture is documented in the record 
and as the June 1999 VA examiner related the current knee 
symptoms to that injury rather than to the old injury which 
was treated during service, the Board cannot attribute the 
current residuals of the left leg fracture to service.  
Another examination may have provided more information 
regarding the presence of any residuals from the inservice 
injury, but the veteran failed to report for such 
examination.  Furthermore, the Board notes that while the 
veteran as a layperson is qualified to report her 
symptomatology, she is not qualified to render an opinion 
concerning the cause of her current disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992). 

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt. 38 U.S.C.A. 
§ 5107(b) (West Supp. 2001).  See also Dela Cruz v. Principi, 
15 Vet. App. 143, 148-49 (2001) ("the VCAA simply restated 
what existed in section 5107 regarding the benefit-of-the-
doubt doctrine").  It is the judgment of the Board that the 
preponderance of the evidence is against the claim and, thus, 
there is no doubt to be resolved in favor of the veteran.  
Accordingly, service connection for the residuals of a left 
leg injury is not warranted.


ORDER

Service connection for the residuals of a left leg injury is 
denied.  



		
	D. C. Spickler 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

